Name: Commission Regulation (EEC) No 3178/89 of 23 October 1989 revoking Regulation (EEC) No 2678/89 concerning the stopping of fishing for hake by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/6 Official Journal of the European Communities 25. 10. 89 COMMISSION REGULATION (EEC) No 3178/89 of 23 October 1989 revoking Regulation (EEC) No 2678/89 concerning the stopping of fishing for hake by vessels flying the flag of Germany zone) and IV (EC zone) by vessels flying the flag of Germany or registered in Germany should therefore be permitted ; that consequently it is necessary to revoke Commission Regulation (EEC) No 2678/89, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 2678/89 (3) stopped fishing for hake in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of Germany or registered in Germany as from 19 August 1989 ; Whereas Denmark has transferred on 14 September 1989 to Germany 140 tonnes of hake in the waters of ICES divisions II a (EC zone) and IV (EC zone) ; whereas fishing for hake in the waters of ICES divisions II a (EC HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2678/89 is hereby revoked. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1989. For the Commission Manuel MARIN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988 , p. 2 . (3) OJ No L 258, 5 . 9 . 1989, p. 12.